Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Derek Marquis Fleming petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for reconsideration of the court’s prior order denying his motion to correct judgment. He seeks an order from this court directing the district court to act. *346Although we find that mandamus relief is not warranted because the delay is not unreasonable, we deny the mandamus petition without prejudice to the filing of another mandamus petition if the district court does not act expeditiously. We grant leave to proceed in forma pauperis. We deny Fleming’s motion to expedite as moot and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.